UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest reported): August 16, 2007 HEALTHCARE PROVIDERS DIRECT, INC. (Exact name of registrant as specified in charter) Nevada 000-51561 20-1063591 (StateorOtherJurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 3371 Route One, Suite 200 Lawrenceville, New Jersey08648 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (609) 919-1932 Copies to: Richard A. Friedman, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement Item 2.03 Creation of a Direct Financial Obligation or an Obligation Under an Off-Balance Sheet Arrangement of a Registrant Item 3.02 Unregistered Sales of Equity Securities On August 16, 2007, to obtain funding for working capital, Healthcare Providers Direct, Inc. (the “Company”) entered into a subscription agreement(the “Agreement”) with accredited investors (the “Investor”)for the sale of $790,000 9% Senior Secured Convertible Debentures (the “Debentures”).The Debentures bear interest at 9% and mature thirty-six months from the date of issuance.The Debentures will be convertible at the option of the holder at any time into shares of common stock, at an initial conversion price equal to $0.25 (“Initial Conversion Price”). In connection with the Agreement, each Investor received a warrant to purchase such number of shares of common stock equal to their subscription amount divided by the Initial Conversion Price (“Warrants”).Each Warrant is exercisable for a period of five years from the date of issuance at an initial exercise price of $0.50.The conversion price of the Debentures and the exercise price of the Warrants are subject to adjustment for subsequent lower price issuances by the Company, as well as customary adjustments provisions for stock splits, combinations, dividends and the like. The full principal amount of the Debenture is due upon default under the terms of Debentures.Beginning on the six month anniversary of the closing of the Debentures and continuing on the same day of each successive month thereafter, the Company must prepay 1/29th of the aggregate face amount of the Debentures, plus all accrued interest thereon, either in cash or in common stock, at the option of the Company. If the Debentures are prepaid in shares of common stock, the number of shares issued will be based on a 25% discount to the volume weighted average price (VWAP) of the common stock for the ten trading days immediately preceding (but not including) the applicable prepayment date. Notwithstanding the foregoing, the Company’s right to prepay the Debentures in shares of common stock on each prepayment date is subject to the condition that the registration statement must be effective on such prepayment date and available for use by the Investors. The Debentures are secured by all of the assets of the Company. The Company is obligated to file a registration statement registering the resale of shares of (i) the Common Stock issuable upon conversion of the Debentures, (ii) the Common Stock issuable upon exercise of the Warrants, and (iii) the shares of common stock issuable as payment of interest on the Debenture.If the registration statement is not filed within 30 days from the final closing, or declared effective within 90 days thereafter (150 days if the registration statement receives a review by the SEC), the Company is obligated to pay the investors certain fees in the amount of 1.5% of the total purchase price of the Debentures, per month, and the obligations may be deemed to be in default. As of the date hereof, the Company is obligated on $2,040,000 face amount of Debentures issued to the Investor. The Debentures are a debt obligation arising other than in the ordinary course of business which constitute a direct financial obligation of the Company. Axiom Capital Management, Inc. ("Axiom"), a registered broker-dealer, acted as placement agent for the sale of the Company’s Debentures. In connection with the closing, the Company paid the placement agent a cash fee equal to 8% of the gross proceeds. In addition, the Company is required to issue the placement agents an aggregate of 252,800 warrants to purchaseshares of common stock with an exercise price equal to 100% of the 5-day average closing price of the common stock for the five days preceding, but not including, the closing date.The Warrants shall be exercisable for a period of five years.The exercise price of the warrants are subject to full ratchet and anti-dilution adjustment for subsequent lower price issuances by the Company, as well as customary adjustments provisions for stock splits, stock dividends, recapitalizations and the like. The warrants issued to Axiom have a cashless exercise feature. The securities were offered and sold to the Investor in a private placement transaction made in reliance upon exemptions from registration pursuant to Section 4(2) under the Securities Act of 1933 and Rule 506 promulgated thereunder. The Investor is an accredited investor as defined in Rule 501 of Regulation D promulgated under the Securities Act of 1933. Item 9.01. Financial Statements and Exhibits. (c) Exhibits. The following exhibits are filed with this report: Exhibit No. Description of Exhibit 4.1 Form of Debenture (filed as Exhibit 4.1 to the Company’s Form 8-K, dated August 6, 2007 and incorporated herein by reference) 4.2 Form of Warrant (filed as Exhibit 4.2 to the Company’s Form 8-K, dated August 6, 2007 and incorporated herein by reference) 99.1 Form of Subscription Agreement (filed as Exhibit 99.1 to the Company’s Form 8-K, dated August 6, 2007 and incorporated herein by reference) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HEALTHCARE PROVIDERS DIRECT, INC. Date: August 22, 2007 By: /s/Norman Proulx Name: Norman Proulx Title: Chief Executive Officer
